Citation Nr: 0310440	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-28 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a remand from the United States Court of Appeals 
for Veterans Claims (Court) by Order dated March 28, 2001.  
This matter was originally on appeal from a May 1994 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Sioux Falls, South Dakota and a May 2000 
decision of the Board.  


REMAND

Pursuant to the Court's March 2001 Order, the Board 
readjudicated the veteran's claim to reopen the previously 
disallowed claim for service connection for bronchial asthma.  
In a July 2002 decision, the Board decided that the veteran 
had submitted new and material evidence and reopened the 
claim.  After further review, the Board determined that 
additional development was necessary prior to considering the 
claim on the merits.  Pursuant to the Board's authority, at 
that time, to obtain evidence under 38 C.F.R. § 19.9(a)(2) 
(2002) without remanding the matter to the RO, the Board 
attempted to develop the appeal for an appropriate 
examination and medical opinion on the etiology of the 
claimed disorder.  

The claims file indicates that the veteran failed to report 
for an examination scheduled in January 2003.  In 
correspondence dated in January 2003, the Board advised the 
veteran that the Board had asked the VA Medical Center (MC) 
in Sioux Falls, South Dakota to schedule him for an 
examination and that he would be notified by the VAMC of when 
and where to report.  The claims file does not contain a copy 
of a notification letter to the veteran informing him of the 
time, date, and place of the VA examination scheduled in 
connection with his claim for service connection of bronchial 
asthma.  There is a presumption of regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The evidence tends to show that the veteran was not 
provided with proper notice of the examination.  The January 
2003 letter was addressed to the veteran at [redacted], 
[redacted], [redacted].  The Postmaster 
returned the letter to the Board with the added notations, 
"attempted-not known" and "unable to forward."  Half of 
the address typewritten on the transparent window of the 
envelope is smudged and barely legible.  The Compensation and 
Pension Exam Inquiry conducted in December 2002 listed the 
veteran's address as [redacted], [redacted]
[redacted].  The veteran's current 
address must be verified.  Another VA examination must be 
scheduled and the veteran must be afforded proper notice of 
the scheduled examination.

The Board acknowledges that the veteran was advised of the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) in the 
Joint Motion for Remand.  In order to satisfy the notice 
requirements under the VCAA, the veteran must also be 
provided with notice of any information and any medical or 
lay evidence, not previously provided, that is necessary to 
substantiate the claim.  The notice must indicate which 
portion of that information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on behalf of the veteran.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that in the recently decided case, Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Court 
invalidated the Board's authority under 38 C.F.R. § 
19.9(a)(2) (2002) to obtain evidence and cure procedural 
defects without remanding the matter back to the RO.  
Therefore, the RO must verify the veteran's current address, 
reschedule him for another VA examination, and afford him 
proper notice of the scheduled examination.  The RO must also 
provide the veteran with notice of the evidence necessary to 
substantiate the claim and the division of responsibilities 
between VA and the veteran for providing information and 
obtaining evidence.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should verify the veteran's 
current address.  

2.  The RO should reschedule the veteran 
for an appropriate examination to 
ascertain the identity and etiology of 
any respiratory disorder, including 
bronchial asthma, that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to the following:  (i) did 
the veteran clearly and unmistakably 
enter service with a pre-existing 
respiratory disorder; (ii) if the veteran 
clearly and unmistakably entered service 
with a pre-existing respiratory disorder, 
was there an increase in severity during 
service, and if so, did that increase 
clearly and unmistakably represent a 
natural progression of the disorder; and 
(iii) if the veteran did not clearly and 
unmistakably enter service with a pre-
existing respiratory disorder, is any 
currently diagnosed respiratory disorder 
at least as likely as not related to any 
symptomatology shown during service?  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

3.  The RO should notify the veteran of 
the evidence necessary to substantiate 
the claim and of the responsibility of VA 
and the veteran for providing information 
and obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

4.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should adjudicate the 
claim for service connection for 
bronchial asthma on the merits.  To the 
extent that the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The purpose of this REMAND is for additional development and 
an adjudication of the claim for service connection of the 
claimed disability on the merits.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




